         Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 1 of 10
                                                                                 Or.I,/ ii4
PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS



                            IN THE UNITED STATES DISTRICT COURT
                                                                                             FILED
                                                                                                OCT   112018
                  FOR THE           Western                    DISTRICT OF    TEXA,            . DISTRICT co
                                                                                      WESTERN DISTRICT OF      I
                                    San Antonio                DIVISION                               DEPUTY CLERJf



                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY


     Scott Paul Madlock                                    Texas Department of Crimin1Justice
PETITIONER                                                   CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)


                                                               TDCJ#020 74132
                                                                             PRISONER ID NUMBER

 Lone      Davis, Director of TDCJ
                                                  S Al 8 CA 1 0 8 3                              cG
RESPONDENT                                                                             CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                           (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)


                                INSTRUCTIONS - READ CAREFULLY

        The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
        under penalty of perjury. Any false statement of an important fact may lead to prosecution for
        perjury. Answer all questions in the proper space on the form.

2.      Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
        authorities. Any additional arguments or facts you want to present must be in a separate
        memorandum. The petition, including attachments, may not exceed 20 pages.

3.      Receipt of the $5.00 filing fee or a grant of permission to proceed informapauperis must occur
        before the court will consider your petition.

4.      If you do not have the necessary filing fee, you may ask permission to proceed informapauperis.
         To proceed informapauperis, (1) you must sign the declaration provided with this petition to
        show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
        must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
        confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
        completed by an authorized officer at your institution certifying the amount of money you have
        on deposit at that institution. If you have access or have had access to enough funds to pay the
        filing fee, then you must pay the filing fee.
          Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 2 of 10
5.        Only judgments entered by one court may be challenged in a single petition. A separate petition
          must be filed to challenge a judgment entered by a different state court.

6.       Include all of your grounds for relief and all of the facts that support each ground for relief in this
         petition.

7.       Mail the completed petition and one copy to the U. S. District Clerk. The "Venue List" in your
         unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
         clerk's offices. The proper court will be the federal court in the division and district in which you
         were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
         Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
         Southern District of Texas, Houston Division).

8.       Failure to notify the court of your change of address could result in the dismissal of your case.


                                                 PETITION

What are you challen2in? (Check           ll that apply)
                 A judgment of conviction or sentence,        (Answer Questions 1-4,        5-12   & 20-25)
                 probation or deferred-adjudication probation.
          o      A parole revocation proceeding.              (Answer Questions 1-4,        13-14 & 20-25)
          o      A disciplinary proceeding.                   (Answer Questions 1-4,        15-19 & 20-25)
          o      Other:__________________________             (Answer Questions 1-4,        10-11 & 20-25)


All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1.       Name and location of the court (district and county) that entered the judgment of conviction and
         sentence that you are presently serving or that is under attack: 207 th Di S t r i c t Court
      of Cornal County, Texas;            Convicted of         4   Counts of Aggravated

      Sexual Assault and         1   Count of Indecency with a Child.

'1       Date ofjudgment of conviction:       May 18th, 2016

3.       Lengthofsentence: Life Sentence on all counts; ineligable for Parole

ri,      Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
         tochallengeinthishabeasaction: Trial Cause# CR 2015-191 for Aggravated
           Sexual Assault and Indecency with a child



                                                      -2-
       Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 3 of 10
Judgment of Conviction or Sentence, Probation or Deferred-Adludication Probation:

5.    What was your plea? (Check one)           Not Guilty        0   Guilty        0 Nob    Contendere

6.    Kind of trial: (Check one)      D(Jury              0 Judge Only
7.    Did you testify at trial?    0 Yes        No

8.    Did you appeal the judgment of conviction?       D(Yes       0 No
9.    If you did appeal, in what appellate court did you file your direct appeal? 13th Court
      of Appeals, Corpus Christi,                TXCauseNumber(ifkno): 131600388CR

      What was the result of your direct appeal (affirmed, modified or reversed)?_Affirmed

      What was the date of that decision?      January 11th, 2018

      If you filed a petition for discretionary review after the decision of the court of appeals, answer
      the following:
                      Mr. Madlock's statements should have been suppressed
      Grounds raised:
      as the police violated his 5th Amendment Right to Remain Silent
      and have counsel present during iuestionjn2

      Result:    Refused

      Date of result:     May 2,    2018             Cause Number (if known): PD#0 174-18

      If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
      following:

      Result:

      Date of result:

10.   Other than a direct appeal, have you filed any petitions, applications or motions from this
      judgment in any court, state or federal? This includes any state applications for a writ of habeas
      corpus that you may have filed.        D(Yes       0 No
11.   If your answer to   10 is "Yes," give the following information:

      Nameofcourt: 207th Judicial District Court

      Natureofproceeding: Habeas Corpus 11-07 Application

      Causenumber(ifknown): CR2015-191-1, WR-88,894-



                                                 -3-
       Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 4 of 10
      Date (month, day and year) you filed the petition, application or motion as shown by a file-
      stamped date from the particular court: June 25, 2018

      Groundsraised:      Ineffective Assistance of Counsel



      Date of final decision:   Sepyey'-iber   2G. 7-,.blg

      What was the decision? Denied

      Nameofcourtthatissuedthefinaldecision: Texas Court of Criminal Appeals

      As to any second petition, application or motion, give the same information:

      Name of court:

      Nature of proceeding:

      Cause number (if known):

      Date (month, day and year) you filed the petition, application or motion as shown by a file-
      stamped date from the particular court:


      Grounds raised:



      Date of final decision:

      What was the decision?

      Name of court that issued the final decision:

      Ifyou have filed more than     two petitions, applications or motions, please attach an additional
      sheet ofpaper    and give the same information about each petition, application or motion.

12.   Do you have any future sentence to serve after you finish serving the sentence you are attacking
                           in this petition?         0 Yes          No

      (a)    If your answer is "Yes," give the name and location of the court that imposed the sentence
             to be served in the future:



      (b)    Give the date and length of the sentence to be served in the future:
       Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 5 of 10
      (c)   Have you filed, or do you intend to file, any petition attacking the judgment for the
            sentence you must serve in the future?   0 Yes 0 No
Parole Revocation:

13.   Date and location of your parole revocation:

14.   Have you filed any petitions, applications or motions in any state or federal court challenging
      your parole revocation?       0 Yes 0 No
      If your answer is "Yes," complete Question     11   above regarding your parole revocation.

Disciplinary Proceedin2s:

15.   For your original conviction, was there a finding that you used or exhibited a deadly weapon?
       DYes          DNo
16.   Are you eligible for release on mandatory supervision?        0 Yes      0 No
17.   Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:


      Disciplinary case number:

      What was the nature of the disciplinary charge against you?

18.   Date you were found guilty of the disciplinary violation:

      Did you lose previously earned good-time days?           DYes       0 No
      If your answer is "Yes," provide the exact number of previously earned good-time days that were
      forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:


      Identify all other punishment imposed, including the length of any punishment, if applicable, and
      any changes in custody status:




19.   Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
      DYes            DNo
      If your answer to Question 19 is "Yes," answer the following:

      Step   1   Result:



                                                 5
       Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 6 of 10
            Date of Result:

       Step 2 Result:

              Date of Result:

All petitioners must answer the remaining questions:

20.   For this petition, state every ground on which you claim that you are being held in violation ofthe
      Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
      ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

      CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
      court remedies on each ground on which you request action by the federal court. Also, if you fail
      to set forth all the grounds in this petition, you may be barred from presenting additional grounds
      at a later date.

A.     GROUND ONE: ik. bJlirk's stataiBits thuld have lm açpessa as tl-e in]ie vio1atl



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
        Eètitja-er imthtcaUy assertel his right to have cansel presait durir qestiadr.
       Ltetive Difur urderstcxxl ha es     restirg   cansel as DJfur    Ixrd1,        Zw said yw
       va-it an attorrey presait. Ihat's ycur right... ]Iit with that said, do ii va-it to talk to
       tieare?"      A ca.ple of saxrds later etitirrer reaffiim tPJ chi't with to sprk, I &ri't
       iant to go cbn that rtal agiin. I don't va-it to go ti-ere arDre." Iha state cairts deisiai
       m mt axessirg his stateia-its vos u-ireasaiable, as vIei arialyzal in ccntext, M. tilrck
       uraibigxxjsly told tl-e thtstive ha diiin't wish to sçealc to him. lie State carts deisicn
       ves also C traiyto    Sm.                     .c thn i .c r p ,ihitirn for i.rM*ir m.1
       a-' ithalf ofrt   va-itirg to imriminate his wife. Pa2hit establises all that is ressary
       is tie "expressed desire to deal with tie oliee aily thixii cansel."
B.    GROUND TWO:



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
      Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 7 of 10

C.    GROUND THREE:


      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




D.    GROUND FOUR:


      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




21.   Reliefsoughtinthispetition: Petitioner prays the court                    to reverse the

      state courts decision denying his motion to suppress his

      statements made during custodial interrogation. Petitioner

      prays the court to vacate and reverse his judgement of

      conviction and remand his case for a new trial.




                                                  -7-
       Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 8 of 10
22.   Have you previously filed a federal habeas petition attacking the same conviction, parole
      revocation or disciplinary proceeding that you are attacking in this petition?  DYes      D"To
      If your answer is "Yes," give the date on which each petition was filed and the federal court in
      which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
      dismissed with prejudice, or (c) denied.




      If you previously filed a federal petition attacking the same conviction and such petition was
      denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
      second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)?   0 Yes 0 No
23.   Are any of the grounds listed in question 20 above presented for the first time in this petition?
      DYes            No

      If your answer is "Yes," state briefly what grounds are presented for the first time and give your
      reasons for not presenting them to any other court, either state or federal.




24.   Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
      state or federal, for the judgment you are challenging?    0 Yes IJ No
      If "Yes," identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
      application, or federal habeas petition), the court in which each proceeding is pending, and the
      date each proceeding was filed.



25.   Give the name and address, if you know, of each attorney who represented you in the following
      stages of the judgment you are challenging:

      (a)    Atpreliminaryhearing: Mr. C. Wayne Huff

      (b)    Atarraignmentandplea:Mr.        C.   Wayne Huff

      (c)    Attrial: Mr.     C.   Wayne Huff

      (d)    At sentencing: Mr.     C.   Wayne Huff

      (e)    Onappeal: Mr. Antanacio Campos

      (f)    In any post-conviction proceeding         N/A



                                                   :
         Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 9 of 10
        (g)   On appeal from any ruling against you in a post-conviction proceeding: N/A



Timeliness of Petition:

26.     If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not bar your petition.1

          This petition                 is being filed within one-year of his

          expiration of time to file                         a   writ of Certiorari over his

          direct appeal deadline of August                               2,    2018




             The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), as contained in 28 U.S.C.      §   2244(d),
  provides in part that:

           (1)      A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                    (A)      the date on which the judgment became final by the conclusion ofdirect review or the
                             expiration of the time for seeking such review;

                    (B)      the date on which the impediment to filing an application created by State action in violation
                             of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
                             filing by such State action;

                    (C)      the date on which the constitutional right asserted was initially recognized by the Supreme
                             Court, if the right has been newly recognized by the Supreme Court and made retroactively
                             applicable to cases on collateral review; or

                    (D)      the date on which the factual predicate of the claim or claims presented could have been
                             discovered through the exercise of due diligence.

           (2)      The time during which a properly filed application for State post-conviction or other collateral review
                    with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                    limitation under this subsection.
        Case 5:18-cv-01083-OLG-HJB Document 1 Filed 10/11/18 Page 10 of 10
        Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.



                                                        Signature of Attorney (if any)

                                                           Filed Pro Se
                                                           Scott Paul Madlock#02074132

       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

         /   o &'e'   /    /    ,-'   -' /   (1          (month, day, year).


        Executed (signed) on            /'        q-,,r                   (date).




                                                        Signature of etitioner (required)
                                                           Scott Paul Madlock#02074132
                                                          Robertson Unit
Petitioner's current address:
                                                           12071 F.M. 3522
                                                           Abilene, TX 79601




                                                    10
